Citation Nr: 9904860	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  98-03 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to special monthly compensation at a rate in 
excess of the intermediate rate between subsection (l) and 
subsection (m) of 38 U.S.C.A § 1114. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active military service from August 1955 to 
May 1971. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1997 rating decision by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
February 1998, and a statement of the case was issued in 
February 1998.  The veteran testified at a personal hearing 
at the RO in March 1998.  A substantive appeal was received 
in May 1998.  


FINDINGS OF FACT

1.  Service connection has been established for the 
following:  olivopontocerebellar degeneration with loss of 
use of both feet, currently rated as 100 percent disabling; 
impairment of right upper extremity secondary to 
olivopontocerebellar degeneration, currently rated as 20 
percent disabling; impairment of left upper extremity 
secondary to olivopontocerebellar degeneration, currently 
rated as 20 percent disabling; and dysarthria secondary to 
olivopontocerebellar degeneration, currently rated as 10 
percent disabling. 

2.  The veteran is currently entitled to special monthly 
compensation at the intermediate rate between subsection (l) 
and subsection (m) of 38 U.S.C.A § 1114 based on loss of use 
of both feet with additional disabilities rated 50 percent or 
more. 

3.  The veteran does not suffer loss of use of the upper 
extremities due to service-connected disabilities so as to 
require the regular aid and attendance of another person on a 
regular basis. 


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation 
in excess of the intermediate rate between subsection (l) and 
subsection (m) of 38 U.S.C.A § 1114 have not been met.  38 
U.S.C.A. § 1114 (West 1991); 38 C.F.R. § 3.350 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO has found the veteran entitled to special monthly 
compensation at the intermediate rate between subsection (l) 
and subsection (m) of 38 U.S.C.A § 1114 based on loss of use 
of both feet with additional disabilities rated 50 percent or 
more.  The veteran maintains that an increased rate of 
special monthly compensation is warranted. 

The Board first notes contentions presented by the veteran's 
representative regarding a medical opinion that the veteran 
needs someone to help him with his daily chores.  However, 
the Board stresses that it has already been effectively 
determined that the veteran is in need of the aid and 
attendance of another person, and the assignment of the 
intermediate rate of special monthly compensation between 
subsection (l) and subsection (m) of 38 U.S.C.A § 1114 
contemplates the need for such aid and attendance.  

Additional special monthly compensation is payable for 
anatomical loss or loss of use of both hands rendering the 
veteran so helpless as to require regular aid and attendance.  
See 38 U.S.C.A. § 1114(m); 38 C.F.R. § 350(c)(i).  Additional 
special monthly compensation is also available under 38 
U.S.C.A. § 1114(o) if an individual establishes entitlement 
to two or more rates of special monthly compensation (no 
condition being considered twice) provided in 38 U.S.C.A. 
§§ 1114(l) through (n).  In other words, entitlement to this 
level of special monthly compensation would require, in this 
case, that the veteran is in need of regular aid and 
attendance on a basis other than the loss of use of his feet.  
Entitlement can also be established through paraplegia with 
loss of anal and bladder sphincter control by reason of 
helplessness.  See 38 U.S.C.A. § 1114(o); 38 C.F.R. § 
3.350(e). 

However, in the present case it is readily clear from the 
medical evidence that the veteran continues to have the use 
of his upper extremities.  VA examination in April 1997 found 
no restriction of the upper extremities, and no restriction 
of the upper extremities was reported on VA examination in 
April 1998.  At that time, it was reported that the upper 
extremities had no functional restriction with reference to 
strength and coordination and ability for self-feeding, 
fastening clothing, bathing, shaving or toileting.  It was 
further noted that the veteran reported upper extremity 
strength as good.  The veteran claimed that he was able to do 
his own personal hygiene and dress by himself and drive his 
car and electric wheelchair independently.  Significantly, 
one VA examiner commented that the veteran was able to 
protect himself from the hazards and dangers of daily 
environment.  It was also reported that the veteran exercised 
with a veteran's group for athletic competition, and went to 
the library, shopping and restaurants.  There has also been 
no medical showing that the veteran suffers from paraplegia 
with loss of anal and bladder sphincter control.  No such 
findings have been reported on any VA examinations. 

The Board recognizes the severity of the veteran's disability 
picture attributable to his service-connected disabilities.  
However, he is already receiving special monthly compensation 
at the intermediate rate between subsection (l) and 
subsection (m), and the preponderance of the evidence does 
not show that any of the criteria for entitlement to an 
increased rate of special monthly compensation is warranted 
at this time.  It follows that the provisions of 38 U.S.C.A. 
§ 5107(b) cannot be used to otherwise reach a favorable 
determination on the veteran's appeal. 


ORDER

The appeal is denied. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

